Citation Nr: 1734132	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected headaches.

4.  Entitlement to an effective date prior to June 2, 2010, for the grant of service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from October 1971 to August 1974, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a July 2009 Board decision, the Veteran's claims for service connection for hepatitis C was denied as the evidence failed to link his hepatitis C to his active service.
 
2.  The evidence received since the July 2009 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record fails to make it at least as likely as not (50 percent or greater) that the Veteran's hepatitis C was contracted during his active service.

4.  Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, was caused or aggravated by a service-connected disability.  

5.  The Veteran filed a service connection claim for depression on July 29, 2008.


CONCLUSIONS OF LAW

1.  The July 2009 Board decision denying service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received since the July 2009 Board decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

5.  The criteria for an effective date of July 29, 2008, but not earlier, for the grant of service connection for depression have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in October 2016.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claims of entitlement to service connection for hepatitis C was denied in a July 2009 Board decision.  The July 2009 Board decision is final.

At the time of the July 2009 Board decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the July 2009 Board decision includes additional VA treatment records, private treatment records, and the Veteran's testimony at the hearing.  The Veteran testified that he was exposed to hepatitis C through use of the injector gun for immunizations and through sharing razors during his active service.  This evidence is presumed credible for the limited purposes of reopening the claims, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Hepatitis C

The Veteran filed his service connection claim for hepatitis C in December 2011, which was denied by a March 2012 rating decision.  The Veteran asserts that his hepatitis C is due to his active service.  He testified that an air gun injector was used for immunizations in boot camp and he received a letter from VA recommending that he get tested for hepatitis C.  He testified he also shared razor blades in service.  He testified that he worked in phlebotomy while in college, but he did not believe he was ever stuck with a needle.

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercings, and acupuncture.  It was concluded, that although transmission with air gun injectors is biologically possible, there is no scientific evidence documenting such transmission and that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

The Veteran's STRs do not document any complaints, treatment, or diagnosis of hepatitis.  In addition, STRs do not reflect any of the medically recognized risk factors for hepatitis C.

The Veteran's medical records show that he was diagnosed with hepatitis C in January 1999, almost twenty-five years after his separation from service, although it is acknowledged that a test for hepatitis C did not exist at the time of the Veteran's active service.  In fact, a diagnosis for hepatitis C did not exist until 1989.  Nevertheless, the Veteran's treatment record does not show he reported experiencing any symptoms in or around service that a medical professional has suggested might represent the onset of hepatitis C.  

September 2002 medical treatment records show that he reported working in phlebotomy labs and said that "I'm sure I've gotten stuck here or there" as part of his responsibilities.  January 2003 treatment records again show that he reported working as a phlebotomist and that he got stuck by needles several times.

In August 2007, the Veteran reported that he had his left ear pierced in 1970 and shared razors during active service.

In December 2011, the Veteran again reported that he shared razors during active service.  He also reported that he may have had accidental exposure to blood while working as a phlebotomist.

As such, the claims file contains evidence of "key points" that could have exposed the Veteran to hepatitis C, such as working in hematology.

In October 2006, the Veteran was afforded a VA examination.  He reported that he shared utensils and razors in service.  He also reported getting his immunizations with an air gun in service.  He denied being stuck by needles during his work in hematology.  The examiner noted that the Veteran had multiple risk factors for hepatitis C.  The examiner reported that the Veteran previously stated that he had been stuck by needles during work as a phlebotomist.  The examiner reported that the Veteran stated that he shared razors during his active service.  The examiner reported that the Veteran stated that he received immunizations in service with an air gun.  The examiner reported that the Veteran was treated for a sexually transmitted disease during his active service.

In May 2007, the Veteran's claim file was reviewed by a VA examiner.  The examiner noted that the Veteran had a risk factor due to him working as a phlebotomist in 1976 to 1977.  The examiner reported that the Veteran was diagnosed with hepatitis C in 1999.  The examiner opined that the Veteran's hepatitis C was less likely than not than due to his active service.  The examiner reported that the Veteran could not be conclusively found to have any risk factors during his active service as there was no notation of such in his STRs.

Based on the foregoing, the Board is unable to attribute the Veteran's hepatitis C to his active service, consistent with his hearing testimony.  Within the context of the service records and other evidence presented, the Board finds that the competent and credible medical evidence indicates the Veteran's hepatitis C was most likely not contracted as a result of his active service, which is consistent with the medical evidence of record and the May 2007 VA examiner.  

Despite the Veteran's assertions that the most likely source for his infection was one of the theories he presented at his hearing, the evidence of record shows that the Veteran had risk factors for the disease following service.  A medical opinion was obtained which rested on the objectively documented and known risk factors for hepatitis C exposure, that is, the Veteran's post-service work as a phlebotomist.  Furthermore, the Veteran has not provided a medical opinion to the contrary.   

Consideration has been given to the Veteran's assertion that his hepatitis C was incurred in or caused by his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of an infection disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hepatitis C is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that examinations and testings are needed to properly assess and diagnose hepatitis C.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hepatitis C, he has been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that either the Veteran received any special training or acquired any medical expertise in evaluating infectious diseases.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The medical opinion that was obtained addressed the Veteran's contentions specifically, but found that the described symptomatology was not consistent with the presence of hepatitis C in service.

As such, the criteria for service connection have not been met and the claim is denied.


Hypertension

The Veteran filed a service connection claim for hypertension in December 2011, which was denied by a March 2012 rating decision.  The Veteran asserts that his hypertension is secondary to his service-connected headaches.  He testified that he was first diagnosed with hypertension in the late 1990s or early 2000s as his headaches worsened.

There is no objective evidence of record that links the Veteran's current hypertension to his active service.  STRs do not show complaints, treatment, or diagnoses of hypertension rendered by a medical officer during his active service.

Medical records after his service do not show that he was diagnosed with hypertension within a year of separation.  It is not for more than two decades after his separation from service in 1996 that the medical records first show a diagnosis of hypertension.

As such, the record contains no diagnosis of hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  The Veteran does not assert his hypertension is due to his active service.  There is also no medical evidence linking the Veteran's current hypertension to his active service, and he has not submitted any medical opinion that even suggests a relationship between his hypertension and his active service.  See Shedden, 381 F.3d 1163, 1167.

In March 2016, the Veteran's claim file was reviewed by a VA examiner.  The examiner opined that the Veteran's hypertension was not secondary to his headaches.  The examiner reported that the Veteran's vital signs during his active service were normal despite being discharged from service for severe headaches.  

In November 2016, the Veteran's physician Dr. Joseph N. Saba reported that the Veteran's hypertension was aggravated by his headaches.  Dr. Saba reported that any kind of pain could aggravate blood pressure issues.

After weighing all the evidence, the Board finds the greatest probative value in the March 2016 VA examiner's opinion.  The VA examiner found that the Veteran's hypertension was less likely than not secondary to his headaches.  This opinion is supported by the medical evidence showing his blood pressure was normal during active service despite his being discharged due to his headaches.

As for the opinion of Dr. Saba, Dr. Saba did not report having reviewed the Veteran's claims file.  Furthermore, Dr. Saba did not address the fact that the Veteran did not have hypertension at the time of the onset of his headaches during service, or for many years thereafter.  Finally, Dr. Saba opined that the Veteran's headaches aggravated his hypertension.  

However, for VA purposes, aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation.  See 38 C.F.R. § 3.310.  Therefore, while Dr. Saba reported that the Veteran's hypertension was aggravated by his headaches, Dr. Saba neither provided a baseline level of the Veteran's hypertension nor provided information on the amount of aggravation that took place.  This is particularly relevant as the Dr. Saba failed to address the numerous years the Veteran had headaches, prior to the onset of hypertension.  As such, this opinion is given less probative value.

The Board has considered all the medical opinions of record and finds that the March 2016 VA examiner's opinion carries the greatest probative value. 

The Board appreciates the opinion of Dr. Saba.  However, ultimately, Dr. Saba's opinion is conclusory in nature.  That is, Dr. Saba did not explain why or how he reached his ultimate conclusion.  Rather, he suggested that the Veteran's hypertension "could have" been aggravated by his headaches.  Unfortunately, "could be" in the context of a medical opinion is the same as "could not be" and therefore cannot provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, Dr. Saba did not provide a baseline level of the Veteran's hypertension nor provide information on the amount of aggravation that took place.

Conversely, the opinion by the March 2016 VA examiner was fully grounded in the medical literature.  The VA examiner explained that the Veteran's hypertension was not due to his headaches as his blood pressure was normal during service while he was discharged due to his headaches.  

Consideration has been given to the Veteran's personal assertion that his hypertension was caused by his service-connected headaches.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Hypertension is not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and physical examinations are needed to properly assess and diagnose this disorder.  See Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372, 1377 and Woehlaert, 21 Vet. App. 456, 462.

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether headaches causes or aggravates hypertension.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating hypertension or headaches disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.

Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his depression.  Specifically, he has asserts that he should have an effective date consistent with the date VA received his service-connection claim for depression.  For the reasons discussed below, the Board finds that the Veteran is entitled to an effective date of July 29, 2008, for the grant of service connection for his depression.

On July 29, 2008, the Veteran filed his service-connection claim for depression.  In an August 2010 rating decision, the Veteran was granted service connection for depression and was assigned an effective date of June 2, 2010, the date of the VA examination which led to the grant of service connection.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise  provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The Veteran filed a service connection claim for depression that was received on July 29, 2008.  In August 2008, he reported that his depression was secondary to his service-connected headaches.  In June 2010, he was afforded a VA examination for his depression.  In an August 2010 rating decision, the Veteran was granted service connection for depression.  An effective date of June 2, 2010, was assigned, the date of the VA examination.

As such, the date of receipt for his claim of service connection for depression was July 29, 2008.  Accordingly, the Veteran's claim for earlier effective date for the grant of service connection depression is granted.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for hepatitis C is reopened.

Service connection for hepatitis C is denied.

Service connection for hypertension is denied.

An earlier effective date of July 29, 2008, but not earlier, for the establishment of service connection for depression is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


